Citation Nr: 1622431	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  05-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Entitlement to an evaluation in excess of 40 percent for a low back disability, since May 12, 2014.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU) from June 15, 2012.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU) prior to June 15, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1986 to March 1996, and from October 2001 to June 2002.

These matters come before the Board of Veterans' Appeals from a February 2004 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs, which in pertinent part denied an evaluation in excess of 10 percent or lumbar spine degenerative changes.  In a May 2014 decision, the Agency of Original Jurisdiction (AOJ) granted an increased 40 percent rating for the low back, effective May 12, 2014.  In April 2015, the Board issued a final decision with regard to the evaluation prior to May 12, 2014; the issue on appeal has been characterized accordingly.

As part of the appeal for increased evaluation, the Board inferred a claim for TDIU in April 2008 and February 2011 decisions; the AOJ formally adjudicated the matter in August 2012, but the matter remains part and parcel of the ongoing appeal.

This appeal has been before the Board multiple times previously.  The claims were remanded for additional development in April 2008, February 2011, January 2013, October 2013, and April 2015.  They are now returned to the Board for further consideration.

The Board notes that in May 2015, the Veteran perfected appeals with regard to the evaluation of upper and lower extremity radiculopathies; in doing so, he indicated that the AOJ had failed to address the full scope of his disagreement.  However, in June 2015 correspondence, the Veteran stated he was withdrawing all appeals with regard to radiculopathy.  This was prior to certification to the Board, and hence was effective before the Board assumed jurisdiction over the claims.  38 C.F.R. §°20.204(c)(3).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

Additional evidence was added to the record since the last supplemental statement of the case issued in September 2015.  The Veteran's representative indicated in May 2014 that if additional evidence was submitted at a later time, they would waive the right to have the Veteran's case remanded and asked that the Board consider the new evidence and proceed with adjudication.  Moreover, in May 2016, the representative waived review of the additional evidence, including VA treatment records, added to the file since September 2015.  Accordingly, remand for the AOJ to consider the new evidence in the first instance is not required.

The issue pertaining to entitlement to TDIU, prior to June 15, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since May 12, 2014, the low back disability has not been manifested by ankylosis of any category, and there have been no incapacitating episodes.

2.  The Veteran's service-connected disabilities have rendered him unemployable since June 15, 2012.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for a low back disability, from May 12, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2015).

2.  The criteria for a finding of TDIU, effective June 15, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16(a), 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  February 2003, January 2006, March 2006, and July 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A March 2006 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a September 2015 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination and the records considered in that determination were obtained.  
Multiple VA examinations have been conducted; the examiners made all findings necessary to application of the rating criteria, and have when asked supplied needed opinions or clarifications.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There has also been substantial compliance with prior remands as VA and SSA records were obtained, VA examinations were provided, and TDIU was developed and adjudicated.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Low Back

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The veteran does have degenerative disc disease, and hence the criteria of Code 5243, for intervertebral disc syndrome (IVDS) are potentially applicable.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Although the Veteran has reported being incapacitated on occasion, there is no record of any order or directive from a doctor requiring bed rest.  The Veteran has previously reported two periods of incapacitation in 2006, and at the May 2014 examination stated he had such episodes for longer than six weeks over the past year.  However, post service treatment records reflect no periods of bed rest or total incapacitation.  The recent VA examiner has clarified that his references to such in May 2014 represented transcription of the Veteran's reports.  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Medical records, as noted, fail to corroborate such.  In the absence of any medical statement indicating that bed rest and regular treatment were required, the definition of "incapacitating episode" has not been met at any time since May 12, 2014.  Evaluation under these criteria is therefore not appropriate.

The Veteran is currently evaluated under the criteria of Diagnostic Code 5242, for degenerative arthritis of the spine.  This Code provides that the provisions of Code 5003, for degenerative arthritis generally, are also potentially applicable; however, as a compensable evaluation is assigned under the Code specific to the affected body part, Code 5003 is not applied.  38 C.F.R. § 4.71a, Code 5003.  

Under the alternative General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Here, the Veteran has been specifically found to retain motion and movement in his low back.  The most recent VA examiner noted flexion to 20 degrees even after repeated movement and consideration of the functional impact of pain.  VA treatment records similarly show that although the Veteran complains of back pain, he is not immobile.  In the absence of ankylosis, no increased schedular evaluation may be assigned.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

Here, the schedular criteria fully account for the Veteran's complaints of pain and limited motion, and with application of the criteria through the lens of the DeLuca criteria, also consider his complaints of actual functional impairment.  Moreover, the Veteran has not alleged, and the evidence does not show, that the other service-connected disabilities affect the low back disorder such that the schedular critera are inadequate. 

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a). 

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent. 38 C.F.R. § 4.16(a).  

As of June 15, 2012, the combination of service-connected low back, cervical spine, right shoulder, and bilateral upper and lower extremity radicular symptoms rendered the Veteran unemployable.  His orthopedic and orthopedic-related conditions prevented him from performing any heavy physical labor, and his ability to sit, stand, walk, or perform any function for an extended period of time was heavily curtailed.  Although an examiner in November 2013 indicated that the service-connected disabilities would less likely than not preclude sedentary employment, this is ultimately a determination for the Board to make.  The Veteran reported in the VA Form 21-8940 that he had three years of college and experience working on an assembly line and as a supervisory clerk.  Ultimately, the Board finds that his service-connected orthopedic and orthopedic-related disabilities result in difficulty sitting, standing, walking or performing any function for a period of time thus effectively rendering his ability to work or obtain substantially gainful employment in a physical or sedentary capacity improbable.  In this regard, VA also found in February 2014 that the achievement of a vocational goal was not feasible due to service-connected disability alone.  

In the TDIU claim form, the Veteran reported that he last worked on June 14, 2012.  Accordingly, from June 15, 2012, the Board finds that the schedular threshold criteria for TDIU are met.  The Veteran has been service-connected for a lumbar disability (10 percent disabling prior to May 12, 2014, and 30 percent disabling since), a right shoulder strain (30 percent disabling), a cervical strain (20 percent disabling), left leg radiculopathy (rated 10 percent disabling prior to May 12, 2014, and 20 percent disabling since), right leg radiculopathy (rated 10 percent disabling from July 6, 2012, and 20 percent disabling from May 12, 2014), and right and left upper extremity radiculopathy (10 percent disabling since July 6, 2012).  Since June 15, 2012, his combined rating has been at least 60 percent; while due to multiple conditions, under 38 C.F.R. § 4.16(a) they may be counted as a single disability.  They are all part of, or related to, service-connected musculoskeletal disabilities.  

It is noted that the Veteran has not asserted nor does the evidence show that either disability for which increases were sought as part of this appeal, namely the service-connected lumbar spine disorder or right shoulder disability, alone render the Veteran unable to obtain or retain substantially gainful employment.  In this regard, the Veteran asserted in the TDIU claim form that multiple service-connected disabilities resulted in his unemployment.  See also statement in support of claim dated in March 2005 and the appellant's post-remand brief dated in November 2012. 

Accordingly, resolving all doubt in the Veteran's favor, entitlement to TDIU since June 15, 2012, is warranted.  


ORDER

An evaluation in excess of 40 percent for a low back disability since May 12, 2014, is denied.

Entitlement to TDIU since June 15, 2012, is granted.


REMAND

While the Board sincerely regrets the delay, additional development is required regarding the claim for an increased rating on the basis of TDIU prior to June 15, 2012.  In the TDIU claim, form the Veteran reported that he worked as an assembly line worker at various points in time since 2007.  However, the dates of employment are not clear and should be clarified with the employer and the Veteran.

In addition, the Veteran's VA Vocational Rehabilitation folder should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA Counseling, Evaluation and Rehabilitation folder.

2. Seek clarification from the Veteran's last employer and/or the Veteran as to his dates of employment with the company prior to June 2012 and his earnings.

3. Thereafter, take any additional development action deemed warranted and then readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


